DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 47-54, 63, and 64 are pending as filed in the 08/14/2019 Preliminary Amendment.  

Information Disclosure Statement
The information disclosure statement submitted 09/03/2019 was properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claims 47-52, 63, and 64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Pat. No. 8,946,284 B2 (issued 02/03/2015). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-9, 20, and 21 of US8946284B2 recite a pharmaceutical composition comprising bucindolol substantially free of its R-enantiomer. This composition renders the presently claimed methods (claims 47-52) unpatentable, as the utility is inseparable from the composition itself. US8946284B2 describes the utility of substantially S-bucindolol to include providing a greater capacity of inducing cells to generate NO in endothelial cells of patients or animals. (col. 2, ll.55-62, col. 5, ll.27-37). 


(2)	Claims 47-52, 63, and 64 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Pat. No. 9,446,023 B2 (issued 09/20/2016). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1-11 of US9446023B2 recite methods of treating a patient comprising administering the same composition as claimed, wherein the patient has symptoms of or been diagnosed with, inter alia, heart failure, hypertension, and angina. 
US9446023B2 makes clear that the bioactivity of bucindolol relies on the mechanism of vasodilation and involves endothelial-dependent nitric oxide (NO) release, increasing the capacity of endothelial cells to generate NO (col. 8, ll.29-50) and describes S-bucindolol as having a greater capacity than R-bucindolol to generate NO. (col. 2, ll.60-67, cols. 6-7, Figs. 1-14). Practicing claims 1-11 of US9446023B2 results in the practice of present claims 47-52, drawn to increasing the capacity of a cell to generate NO, i.e., the mechanism underlying the methods of claims 1-11 of US9446023B2. The scope of the methods of US9446023B2 includes treatment of a patient, which suggest a human, and reads on present claims 50-52. In addition, claim 1 of US9446023B2 teaches the dosage overlapping that of present claim 63 over a period of at least 14 days, while claim 2 of US9446023B2 teaches the dosage period of at least 28 days as in present claim 64.
	 

Claims 1-10 of US9763916B2 teach the same medical device of present claims 53 and 54, thereby rendering these claims unpatentable over US9763916B2.

35 U.S.C. 102(a):  The invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 47-49 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Mason, et al., Journal of Cardiac Failure, 14:S78 (August 2008; available online 07/29/2008).
	Mason teaches that S-bucindolol is superior to the racemate in increasing NO release in human endothelial cells, thereby anticipating claims 47-49.

35 U.S.C. 103(a):  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) is applied for establishing a background for determining obviousness under 35 U.S.C. 103(a):
1.	Determining the scope and content of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 50-52, 63, and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason.
As explained, Mason teaches that S-bucindolol is superior to the racemate in increasing NO release in human endothelial cells, thereby anticipating claims 47-49. These promising results suggest use of S-bucindolol in humans, as in claims 50-52. Regarding the specific dosage amounts and periods recited in claims 63 and 64, differences in variable parameters, such as concentration or temperature, will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameters are critical. In In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Accordingly, Mason renders claims 63 and 64 obvious. 

Conclusion
Claims 47-54, 63, and 64 are pending.
Claims 47-54, 63, and 64 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655